FILED

UNITED STATES DIS'I`RICT COURT N[]V 1 5 2013
FOR THE DISTRICT OF COLUMBIA cie:k. u.s. olscrlcz & Bankrupccy
Courts for the Dlstrlct of columbia
ORMA BUIE,
Plaintiff,

Civil Action No. 13-1181

JACQUELINE A. BERRIEN, et al.,

<‘.'
\j`\¢/`\¢/‘\_/\@/\¢/\@/\./\q./

Defendants.

MEMORANDUM OPINION

The Court’s Memorandum and Order [ECF No_ 3], entered on August 7, 2013, directed
the plaintiff to file an Amended Complaint within 30 days. To date, the plaintiff neither has filed
an Amended C0mplaint nor has requested more time to do so. Accordingly, the Court will deny
the plaintiff s application to proceed in forma pauperis and will dismiss the complaint without

prej udice.

An Order accompanies this Memorandum Opinion.

3*/

United States District Judgei

DATE: n gm 5 l 31 gill 3